     Case 2:18-cv-03012-JAM-DMC Document 61 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SOLOMON,                                   No. 2:18-CV-3012-JAM-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    JONATHAN SHELDON,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are: (1) defendant’s motion to modify (ECF No. 57)

19   the discovery and scheduling order; and (2) plaintiff’s “Motion Notice for Trial Readiness” (ECF

20   No. 58).

21                   Plaintiff has submitted a statement of non-opposition to defendant’s motion to

22   modify the scheduling order. See ECF No. 60. Good cause appearing therefor, defendant’s

23   motion to modify the Court’s June 3, 2020, scheduling order (ECF No. 57) will be granted. The

24   June 3, 2020, scheduling order will be modified as outlined below.

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:18-cv-03012-JAM-DMC Document 61 Filed 08/13/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Defendant’s unopposed motion to modify the schedule (ECF No. 57) is

 3   granted.

 4                  2.      The parties may conduct discovery until November 12, 2020. All requests

 5   for discovery shall be served by this cut-off date. Any motions necessary to compel discovery

 6   shall be filed within 60 days from this cut-off date.

 7                  3.      All dispositive motions shall be filed within 90 days after the discovery

 8   cut-off date specified above.

 9                  4.      Plaintiff’s “Motion Notice of Trial Readiness” is construed as a status

10   report and, so construed, is taken under advisement.

11                  5.      The Clerk of the Court is directed to terminate ECF No. 58 as a pending

12   motion.

13

14

15          Dated: August 13, 2020
                                                             ____________________________________
16                                                           DENNIS M. COTA
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
